PORTER, Justice
(concurring specially).
Petitioner testified he understood that he could lawfully refuse the blood test unless it was given in the presence of his own physician. He offered nothing to explain how he gained such an understanding of his rights, under the implied consent law, from the reading of those rights to him by the arresting officer. Under the circumstances his misunderstanding, even if honestly entertained, is no defense. Reare v. Smith, 1966, 82 S.D. 20, 140 N.W.2d 603. I do not understand Reare as holding that a misunderstanding, or lack of understanding, regardless of the circumstances, could not constitute a defense to a license revocation.
I concur fully in the opinion of the court except as to contention (3) of petitioner, supra, and in that I concur on the ground stated.